This is a proceeding under article 78 of the Civil Practice Act to review a final determination of the State Tax Commission affirming gross earnings taxes assessed against relator under section 184 of the Tax Law for the period from May 6, 1935, to June 30, 1935, and for the quarters thereafter to and including June 30, 1936, amounting in the aggregate to $157.27. The question is whether the relator is a corporation “formed for or principally engaged in the conduct of a transportation or transmission business,” within the meaning of that phrase as used in section 184 of the Tax Law. This section assesses an additional franchise tax on certain transmission and transportation corporations and associations. The relator is a domestic corporation. Among its powers are included the right to operate motor vehicles of all kinds and to rent or hire the same for the carriage and transportation of passengers, to supply and furnish hearses for funerals, to provide for hire and furnish automobiles and vehicles of all kinds and supply the services of chauffeurs. Its business consisted principally of renting out hearses, limousines and flower cars for the use of undertakers at funerals. It would send its cars and drivers to the undertaker who would thereafter direct their movements. Determination unanimously confirmed, with fifty dollars costs and disbursements.